Per Curiam. Appellant Irene Waddle, through her attorney, John m. Irwin, has filed a motion for rule on the clerk. Mr. Irwin admits responsibility for failing to timely file the record due to a- mistake on his part.  We find that such an error, admittedly made by an attorney for a criminal defendant, is good cause to grant the motion. See In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam). The motion is, therefore, granted. A copy of this opinion will be forwarded to the Committee on Professional Conduct.